EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****
Please amend the title as follows:

PORTABLE IMAGE PICKUP APPARATUS WITH CARABINER STRUCTURE 

**** End Examiner’s Amendment ****




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on November 29, 2021, has been received and made of record. In response to the Non-Final Office Action dated August 31, 2021, the title, the specification and claims 1 and 11-15 have been amended.  Claim 3 has been cancelled.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title.  However, the title is not more clearly indicative of the invention to which the claims are directed.  Therefore, the title has been changed via Examiner’s Amendment.
	Regarding the 35 U.S.C. 102 rejections of claims 1, 2, 6, 7 and 15, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejections of claims 1, 2, 6, 7 and 15 have been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 4 and 5, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 4 and 5 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 8, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 8 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 9 and 122, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 9 and 12 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 10, 11 and 13, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 10, 11 and 13 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 14, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 14 has been withdrawn.   

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2 and 4-15, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image pickup apparatus comprising a main body configured to have an image pickup lens and including a first surface at an object side of the image pickup apparatus and a second surface opposite to the first surface, a frame part configured to form an opening together with a part of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697